DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered. Claims 1, 2, 8, 9, 15, and 16 stand amended. Claims 1-20 are currently pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in US Patent Application Publication № 2018/0307761, hereinafter called Felt, in combination with Shanahan in US Patent Application Publication № 2004/0148226, hereinafter called Shanahan, and Navas in US Patent Application Publication № 2010/0125574, hereinafter called Navas.

In regard to claim 1, Felt teaches a computer-implemented method to process inputs to electronic list systems, comprising: 
receiving, by one or more computing devices of an electronic list system from a client device, input received from an input interface of the client device (“receive a voice request via a microphone”, Fig. 7, element 710);
parsing, by the one or more computing devices, the input of to identify product data for generation of one or more queries to one or more shopping services (“Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music." UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category, with a "smart phone" item, a "basic" phone item, a "prepaid" phone item, a "pre-owned" phone item, and a "free" phone item.” Paragraph 0098);
generating, by the one or more computing devices, one or more queries (“The results processing system may identify related search queries based on the original search query and may send the related search queries to the user device along with a prompt asking if any of the search queries satisfy the user's request. If the user selects one of the related search queries, the selected related search query may be processed as the original search query to identify documents in the document database and generate category cards based on the search results.” Paragraph 0021);
querying, by the one or more computing devices using the one or more queries generated based on the product data, at least one shopping service of the one or more shopping services, a database of the electronic list system, and an electronic messaging account associated with the client device (“Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music." UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category, with a "smart phone" item, a "basic" phone item, a "prepaid" phone item, a "pre-owned" phone item, and a "free" phone item.” Paragraph 0098) 
 receiving, by the one or more computing devices from at least one queried shopping service, at least one product description responsive to the one or more queries to the at least one shopping service, the database of the electronic list system, and the electronic messaging account associated with the client device; (i.e. document containing available products and associated information);
 and transmitting, by the one or more computing devices to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (“may cause UE 110 to access a document (e.g., web page) in document management system 150 that includes available vinyl cases and prices and may display the document as user interface 1330.” Paragraph 0102).
However, Felt fails to explicitly teach that the at least one shopping service is different from the electronic list system;
Shanahan teaches that the at least one shopping service is different from the electronic list system (“Generally speaking, computer 22 handles product information and other consumer requests received from devices 10 through transceiver 24. For example, a consumer may electronically request product or other information from server 20 using device 10 (discussed in more detail below). That request is received by transceiver 24 and passed along to computer 24 which subsequently processes the request and provides the consumer with the appropriate information (if available).” Paragraph 0032);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic list system taught by Felt to include the querying of remote and separate electronic shopping service as taught by Shanahan. It would have been obvious because it represents the substitution of one known element (i.e. the integral shopping service taught by Felt) for another (i.e. the separate shopping service, taught by Shanahan) ready for improvement to yield only predictable results (i.e. the shopping service is hosted remotely on a server).
However, neither Felt nor Shanahan expressly teaches parsing the input to identify one or more types of data in the input to use to form a set of product data,
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input;
or that the one or more queries are generated based on the set of product data formed based on the one or more types of data identified from parsing the input.
Navas teaches parsing the input to identify one or more types of data in the input to use to form a set of product data (“Thus, parsing the queries (for example, as may be performed in FIG. 2), the query for user 310 can be broken down as seeking data for A, B, and C.” paragraph 0066),
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input (“Thus, not only does LE
server node 510 have addressing (e.g., routing) information for each data source 572, but also knows what information type may be at each one, to further be able to route queries only to those sources that may be able to provide a response to the query.” Paragraph 0080);
or that the one or more queries are generated based on the set of product data formed based on the one or more types of data identified from parsing the input (“format and/or content related to one or more conditions of a query. Query parser 520 includes logic that breaks event pattern 504 into its component elements, and each component can be queried separately, and separately matched.” Paragraph 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the product shopping system taught by Felt and Shanahan to include the separation and routing of query components by data type, as taught by Navas. It would have been obvious because it represents the application of a known technique (i.e. splitting query data into subqueries based on requested data types, as taught by Navas) to a known system (i.e. the electronic list system taught by Felt and Shanahan) ready for improvement to yield only predictable results (i.e. the data would be routed to the appropriate sources for the query portions)
In regards to claims 8 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Felt further teaches that  parsing comprises, parsing, by the one or more computing devices, the input for each of type of data in a set {product genus (i.e. phone), product subgenus (i.e. type of phone, Fig. 12B, element 1230), product name (i.e. phone, fig. 12B, element 1230), brand name (Fig. 12C, element 1240), price information (i.e. Fig. 12C, element 1250), retailer name (i.e. provider, “When results processing system 160 does not find a match for a search query in the document database of document management system 150, results processing system 160 may submit the search query to search engine 170 and may filter the search results based on relevance to the provider's products and services.” Paragraph 0030), manufacturer name (i.e. Motorola, Fig. 12C, element 1240, to the extent that brands represent the source of goods), size (“subscription (including details relating to screen sizes,” paragraph 0068), quantity (i.e. one, “Assume the user speaks the sentence "I a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music.” Paragraph 0098)}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set. (Alternatively or additionally, “The user interface paradigm implemented herein
has particular utility in depicting processes that require multiple user selections. In an example, in the case of the purchase of a mobile phone, a user may be required to specify the phone that is desired, the service plan that is desired, the payment plan that is desired, and any accessories that may be useful, each of which may entail multiple options for selection.” Paragraph 0106)
In regards to claims 9 and 16, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 3, Felt further teaches that the input is a voice input, and the input interface comprises a microphone (“receive a voice request via a microphone”, Fig. 7, element 710).
In regards to claims 10 and 17, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 4, Felt further teaches in response to the presenting, receiving, by the one or more computing devices, from the client device a selection of a presented item corresponding to the at least one product description output by the client device via the output interface (“Furthermore, microphone interface 410 may receive audio data 
In regards to claims 11 and 18, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 5, Felt further teaches that in response to receiving the selection of the presented item, ordering, by the one or more computing devices, the item from a shopping service associated with the selection of the presented item (“In an embodiment, the user may verbally specify the cards to be displayed and the order in which display module 440 is to present them on the display of UE 110.” Paragraph 0051. The item is ‘from a shopping service’ because it is taught to potentially be associated with a purchase, “UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category…” paragraph 0098 and the service is ‘associated with’ the selection of the item because the item is from the service).
In regards to claims 12 and 19, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 6, Felt further teaches: transmitting, by the one or more computing devices to the client device for presentation by the client device via the output interface, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity more of price information, retailer name, a phone brand category, which includes an "iPhone" item, a "Samsung" item, an "LG" item, a "Motorola" item, and a "Google" item. After the user selects one of the items on the phone brand category card, voice assistant application 401 may display user interface 1250 that includes a card associated with a category which may be designated as a next category, which may correspond to a card associated with a price range category, with a "2 year price" item and a "monthly cost" item,” paragraph 0099).
In regards to claims 13 and 20, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 7, Felt further teaches providing the product name (i.e. phone) as an item in a list along with the hierarchy organized by product name (see product names in Fig. 12D, element 1270).
In regards to claim 14, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

Response to Arguments

Applicant’s arguments, see pages 9-11, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are Felt, Shanahan, and Navas. For more information please refer to the relevant sections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2018/0054408 teaches a system which uses data type to route analysis requests for data objects in a communication.
US Patent № 10,198,762 teaches a system which retrieves product data from a database based on type of product.
US Patent Application  Publication 2020/0272664 teaches a system which routes data requests to data stores based on type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167